 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer's Crossett, Arkansas, plant, excluding therefrom guardsand supervisors :1.All instrumentmen.2.All electricians, electrician motor oilers, and electricians' helpers.3.All millwrights, including pulp and paper operating millwrights;paper and pulp mill oilers, and millwrights' helpers.4.All welders and welders' helpers.5.All painters and painters' helpers.6.All pipefitters and pipefitters' helpers.7.All carpenters and carpenters' helpers.8.All blacksmiths and blacksmiths' helpers.9.All machinists and machinists' helpers.If a majority of the employees in any of the voting groups describedin paragraph numbered 4 indicate, by voting for the Petitioner, theirdesire to be represented in a separate unit, the Board finds such unitto be appropriate, and the Regional Director conducting the electionsdirected herein is instructed to issue a certification of representativesto the Petitioner for each such unit.If the majority of the employeesin any of the voting groups vote for the Intervenor, they will be takento have indicated their desire to continue to be included in the existingproduction and maintenance unit, and the Regional Director shallissue a certificate of results of elections to that effect.[Text of Direction of Elections omitted from publication in thisvolume.]DOLORES, INC.andTEXTILE WORKERS OF AMERICA, CIOandUNITEDPAPERWORKERS OF AMERICA,CIOandDOLORES ASSOCIATED EM-PLOYEES.CaseNo. 32-CA-1641.March12, 1952Decision and OrderOn August 8, 1951, Trial Examiner John H. Eadie issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and-take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the General Counseland the Respondent filed exceptions to the Intermediate Report and-supporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis proceeding to a three-member panel [Chairman Herzog andMembers Houston and Murdock].98 NLRB No. 94. DOLORES, INC.551The Board has reviewed the rulings of the Trial Examiner at the'hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs,and the entire record inthe case and adopts the findings, conclusions,and recommendationsof the Trial Examiner,with the following additions and modifications.1.We agree with the Trial Examiner's finding that the Respondentviolated Section 8 (a) (2) of the Act by dominating and interferingwith the formation of the Association and by contributing supportto it, as more fully detailed in the Intermediate Report. In reachingthis conclusion, the Trial Examiner also found that the Respondentillegally supported the Association in part by checking off dues andinitiation fees on its behalf.We construe his conclusion in this re-spect, which we adopt, as holding that the checkoff formed part of-the illegal assistance regardless of whether or not prior written au-thorizations from the employees had been obtained.'2.In its exceptions the Respondent strongly reasserts its contentionthat the record does not contain sufficient evidence of anti-union moti-vation in the discharges that the Trial Examiner found to have beenillegally discriminatory.As set forth in the Intermediate Report,-the first three employees,Ungaro, Kenyon, and Barnette, were dis--charged without prior warning on November 20, 1950, less than 1week after the inception of open organizational activities.Three-days earlier,on a Friday,plant superintendent Johnston made aspeech to the employees,saying, among other things, that he would nothave a union in the plant.'Later that day he stated that he intendedto discharge five employees,including Ungaro and Derryberry.Two.supervisors disagreed with him as to the identity of the prounion-people, and one of them added that Barnette was a union leader.In order not "to make a mistake,"President Powell decided to consider-the matter over the week end.If the record contained nothing more than the foregoing,it couldhardly be said that the record lacked evidence of union animus in-the sudden discharge of Ungaro,Kenyon, and Barnette the followingMonday.After the discharges,Powell accused Ungaro of being theunion "ringleader."Kenyon was ostensibly discharged for talking-withBarnette.It is true that the record does not reveal the extentof Barnette'sparticipation in union activities,but the Respondent-clearly believed her to be among the union adherents 31JackSmithBeverages,Inc.,94NLRB 1401.2 The TrialExaminer recommended dismissal of a complaint allegation charging that-this speech constitutedan unfairlabor practice.Because no exception was filed to this-recommendation,it is herebyadopted.'Salant & Salant,Incorporated,92 NLRB343;Boreva Sportswear, Inc.,73 NLRB=1048, 1065. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn these circumstances, and in view of many other unfair laborpractices committed by Respondent over the 4-month period of theUnion's attempt to organize the employees, and the insubstantialnature of the assertedreasonsfor the discharges, there is no doubtbut that Johnston was acting only to implement the Respondent'sfixed intention to rid the plant of the Union.The direct character of the affirmative evidence of discriminatorymotivation in the discharges appears again in the Respondent's re-fusal,4 months later, to recall four other employees, three of whomhad been present at the Board hearing in the Union's representationproceeding.When these employees, Gorman, Childs, Lovett, andDerryberry, attempted to return to work following their discrimi-natory layoff, Johnston conditioned their return upon acceptanceof the Association contract.Because they refused to sign thisprepared document, which also acknowledged that there hadbeen no collusion between the Respondent and the Association, theywere denied their jobs.This fact, apart from the lack of sub-stance in the alleged slackening of work as the reason for these dis-charges, shows clearly that the Respondent was not, as it now asserts,concerned with business requirements, but only with its employees'unionsympathies, whether in favor of the Union or against theAssociation.During the period between these two groups of discriminatory dis-charges, Respondent's officials engaged in a number of illegal acts,many of which reveal a deliberate, planned campaign to defeat theemployees' attempt to be represented by a labor organization of theirown choosing.Thus, among other things, Respondent illegally inter-rogated employees concerning their union activities, threatened oneto compel his attendance at an Association meeting, kept the unionmeetings under surveillance, and promised benefits in return forspying upon the union activities of other employees.And, finally,to assure the complete elimination of the Union as the representativeof its employees, the Respondent foisted upon the employees a com-pany-dominated union. It also discharged, for asserted reasons thatappear unpersuasive on the record as a whole, four other employees,Rogers,Buse, Taylor, and Seratt, each of whom had been openlyactive in the Union's organizationalactivities 4In view of the fore-going facts, and upon consideration of the entire record,we are satis-4 As the Trial Examiner found, the fact that Taylor may have talked while working couldnot have been the true reason for her discharge,because for some time the Respondent hadpermitted,and was continuing to permit,many employees to discuss and solicit member-ship in the Association during working hours.We also reject the Respondent's conten-tion that Taylor,who had been'employed 5 gears,was released because of a change inoperation from a single needle to a double needle machine, as Taylor had, insofar as therecord shows,more experience on double needle machines than any operator in the plant,and more seniority with Respondent than many employees who were not discharged. DOLORES, INC.553fled, as was the Trial Examiner, that the complaint allegations ofdiscriminatory discharges of these employees have been sustained.Accordingly, we find that by discharging or refusing to reemployKenyon, Ungaro, Barnette, Rogers, Buse, Gorman, Childs, Lovett,Derryberry, Seratt, and Taylor, the Respondent violated Section 8(a) (3) of the Act.We do not agree, however, with the Trial Examiner's conclusionthat the discharges of Derryberry, Gorman, Childs, and Taylor alsoviolated Section 8 (a) (4) of the Act.Although the participationby these employees in the representation hearing may have been oneof the factors motivating the Respondent when it discharged them,and is further evidence that Respondent knew of their union sym-pathies, we do not believe that the evidence on the record as a wholesustains the Trial Examiner's finding that they were dischargedbecause they testified at the representation hearing.Accordingly, weshall dismiss the complaint insofar as it alleges violations of Section8 (a) (4) of the Act.4.We agree with the Trial Examiner's conclusion that the recorddoes not support the complaint's allegation as to employee Aline Hall.Like the Trial Examiner, we are not without some doubts in so finding,for the Respondent's openly expressed antipathy toward the Unionand its desire to rid the plant of union adherents make suspect thedischarge of any union sympathizer during that period.However,the Respondent's records show that during her last short period ofemployment Hall, contrary to her own testimony, was absent fromwork on at least four occasions, and failed to report her absence at leastonce.We also note that her previous employment with the Respond-ent had been irregular. In these circumstances we cannot say thatthe Respondent's dissatisfaction with her attendance record wasunreasonable.Considering all the facts respecting Hall, therefore,we find that the General Counsel has not sustained the burden ofproving that she was discriminatorily discharged, and we shall dismissthe complaint as to her.5.The record amply supports the Trial Examiner's conclusion thatthe Respondent unlawfully refused to bargain with the Union.Weagree with the Respondent's contention that Nancy Fondren must becounted as an employee included in the production and maintenanceunit that the Union represented.Although Fondren performedclerical duties, she worked on the plant floor, was in constant contactwith the production and maintenance employees, and was, we find,a plant clerical, and therefore included in the unit.-'Her inclusionraises the number of employees in the unit to 101, but does not affect5 Belknap Hardware and Manufacturing Company,96 NLRB 157. 554DECISIONS OF NATIONAL LABOR RELATIONS, BOARDthe Union's majority status as of therdate.olf-theRespondent's refusalto bargain, as the evidence shows that 52 employees had alreadyauthorized the Union to bargain on their; behalf.We find no merit inthe Respondent's contention that some of the cards relied upon by theTrial Examiner as proving the Union's majority status were improp-erly counted because in those instances the signatures of the employeeswere not identified.For purposes of establishing the Union's major-ity, it is sufficient that the cards were shown to have been received fromthe employees in question. - They were therefore properly received inevidence.Nor does the fact that some of the cards bore only the nameof the CIO, with the space allocated for designation of the inter-national union left blank, derogate from the authority of UnitedPaperworkers of America, CIO, to represent the employees 6Accordingly, we find, as did the Trial Examiner, that the Re-spondent violated Section 8 (a) (5) of the Act.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Dolores, Inc., Memphis,Tennessee, and its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Textile Workers Union of Amer-ica, CIO, and United Paperworkers of America, CIO, or any otherlabor organization of its employees, by discriminating in regard totheir hire or tenure of employment or any term or condition of employ-ment.(b)Refusing to bargain collectively with United Paperworkers ofAmerica, CIO, as theexclusiverepresentativesof allemployees in theappropriate unit, with respect toratesof pay, wages, hours of employ-ment, or other conditions of employment.(c)Dominating and interfering with the formation and admin-istration of Dolores Associated Employees, or any other labor organi-zation of its employees, and from contributing support to it or to anyother labor organization of its employees. .(d)Giving effect to any and all contracts, or to any extension,renewal, modification, or supplement thereof, with Dolores AssociatedEmployees.(e) In any other manner interfering with, restraining, or coercingits employees in the right to self-organization to form labor organiza-tions, to join or assist the above-named labor organizations or anyother labor organization, to bargain collectively through representa-6 Cummer-Graham Company,90 NLRB 722;Weaver Wintark, 87NLRB 351;TheNub one Company,Inc.,62 NLRB 322. DOLORES, INC.555tives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection,or to refrain from any or all such activities, except to the extent thatsuch right may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized inSection 8 (a) (3). of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to Dorothy Kenyon, Lolo Mae Ungaro, Ann C. Rogers,Rubye Buse, Jane Gorman, Cathryn Childs, Edith Lovett, LouiseDerryberry, Jewel Seratt, and Maudie Taylor immediate and full re-instatement to their former or substantially equivalent positions, with-out prejudice to their seniority or other rights and privileges, andmake whole each of said employees and Virginia Barnette in themanner set forth- in the section of the Intermediate Report entitled"The Remedy."(b)Upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security paymentrecords, time cards, personnel records and reports, and all other recordsnecessary to analyze the amount of back pay and the right of rein-statement under the terms of this Order.(c)Withdraw all recognition from Dolores Associated Employeesas a representative of any of its employees for the purpose of dealingwith Respondent concerning grievances, labor disputes, wages, ratesof pay, hours of employment, or other conditions of employment, andcompletely disestablish said organization as such representative.(d)Upon request, bargain collectively with United Paperworkersof America, CIO, as the exclusive representative of all employees inthe appropriate unit, and embody any understanding reached in asigned agreement.(e)Post at its plant in Memphis, Tennessee, copies of the noticeattached hereto and marked "Appendix." 7 Copies of such notice,to be furnished by the Regional Director for the Fifteenth Region,shall, after being duly signed by Respondent's authorized representa-tive, be posted by Respondent immediately upon receipt thereof, inconspicuous places, including all places where notices are customarilyposted.Reasonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material.(f)Notify the Regional Director for the Fifteenth Region, inwriting, within ten (10) days from the date of this Order, whatsteps Respondent has taken to comply herewith.In the event this Order is enforced by decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order,"the words,"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 556DECISIONSOF NATIONALLABOR RELATIONS BOARDIT is FURTHER ORDERED that the complaint be, and it hereby is, dis-missed, insofar as it alleges that Respondent discharged Aline Hallin violation of Section 8 (a) (3) of the Act.AppendixNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist TEXTILE WORKERS OFAMERICA, CIO, and UNITED PAPERWORKERS OF AMERICA,CIO,or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or allsuch activities, except to the extent that such right may be effectedby an agreement requiring membership in a labor organizationas a condition of employment, as authorized in Section 8 (a) (3)of the Act.We will bargain collectively, upon request, with UNITED PAPER-WORKERS OF AMERICA, CIO, as the exclusive representative of allemployees in the bargaining unit described herein, with respectto grievances, labor disputes, wages, rates of pay, hours of em-ployment, and other conditions of employment, and if an under-standing is reached, embody such understanding in a signed agree-ment.The bargaining unit is:All employees of Respondent at its Memphis plant ex-cluding salesmen, office workers, watchmen, guards, andsupervisory employees.WE WILL offer to the employees named below immediate andfull reinstatement to their former or substantially equivalentpositions without prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for any lossof pay suffered as a result of the discrimination.Dorothy KenyonCathryn ChildsLola Mae UngaroEdith LovettAnn C. RogersLouise DerryberryRubye BuseJewel SerattJane GormanMaudie TaylorWE WILL make whole Virginia Barnette. DOLORES, INC.557WE HEREBY DISESTABLISH Dolores Associated Employees as therepresentative of any of our employees for the purpose of deal-ing with us concerning grievances,labor disputes,wages, ratesof pay, hours of employment or other conditions of employment,and we will not recognize it or any successors thereto for anyof the above purposes.WE WILL NOT dominate or interfere with the formation or ad-ministration of any labor organization or contribute financialor other support to it.All our employees are free to become or remain members of UNITEDPAPERWORKERS OF AMERICA,CIO, orany other labor organization.We will not discriminate in regard to hire or tenure of employment orany term or condition of employment against any employee becauseof membership in or activity on behalf of any such labor organization.By --------------------------------(Representative)(Title)Dated -------------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate ReportSTATEMENT OF THE CASEUpon charges duly filed by Textile Workers Union of America, CIO and UnitedPaperworkers of America, CIO, herein at times collectively called the Union,or the Textile Workers and the Paperworkers, respectively, the General Counselof the National Labor Relations Board, respectively called herein the GeneralCounsel and the Board, by the Regional Director for the Fifteenth Region (NewOrleans, Louisiana), issued a complaint dated March 20, 1951, and an amendedcomplaint dated April 2, 1951, against Dolores, Inc., herein called the Respondent,'alleging that the Respondent has engaged in, and is engaging in, unfair laborpractices affecting commerce within the meaning of Section 8 (a) (1), (2), (3),(4), and (5) and Section 2 (6) and (7) of the National Labor Relations Act,as amended, 61 Stat. 136, herein called the Act.With respect to the unfair labor practices, the complaint, as amended, allegesin substance that: (1) The Respondent from on or about February 19, 1951,dominated and interfered with the formation and administration of DoloresAssociated Employees (herein called the Association), and contributed financialand other support thereto; (2) the Respondent on or about March 8, 1951, and ata time when the Association had not been designated or selected by a majorityof the Respondent's employees, executed with the Association a collective bar-gaining agreement, having a term of 1 year and providing for automatic renewalsthereof; (3) all employees of Respondent at its Memphis plant, excluding sales-men, office workers, watchmen, guards, and supervisory employees, constitute1Mr. Cannon withdrew from the case after the first day of the hearing. Thereafter,Mr. Powell and Mr. Johnston, president and plant superintendent of the Respondent,respectively, represented the Respondent until Mr. Jones appeared for the Respondent onthe fifth day of the hearing. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDa unit appropriate for the purposes of collective bargaining;(4) on or abo'ItFebruary 8, 1951, and at all times thereafter,a majority of the employees in thesaid unit designated the Union as their representative for the purposes of collec-tive bargaining;(5) at all times since February 8, 1951, the Union has been theexclusive representative of all employees in said unit;(6) on or about February8, 1951, and at all times thereafter,the Respondent failed and refused to bargaincollectively with the Union;(7) the Respondent discriminatorily discharged andrefused to reinstate Dorothy Kenyon, Virginia Barnette, Lola Mae Ungaro, AnnC.Rogers, Rubye Buse, Jane Gorman, Cathryn Childs, Edith Lovell, LouiseDerryberry,Jewell Seratt,Maudie Taylor and Aline Hall;and (8)the Respond-ent since on or about May 20, 1950, engaged in certain acts of interference,restraint,and coercion.The Respondent filed an answer on or about March 29, 1951, in which itadmitted the jurisdictional allegations of the complaint but denied the commis-sion of any unfair labor practices.The Association also filed an answer inwhich it denied that the Respondent had dominated and interfered with its for-mation and administration and had contributed financial and other support to it.Pursuant to notice,a hearing was held at Memphis, Tennessee,from April 9to 24, 1951,inclusive,before the undersigned Trial Examiner.The GeneralCounsel,the Respondent,and the Association were represented by counsel, andthe Union by its representatives.Full opportunity to be beard, to examine andcross-examine witnesses,and to introduce evidence bearing on the issues wasafforded all parties.At the conclusion of the case,the Respondentmoved todismiss the complaint;and the Association moved to dismiss those allegations ofthe complaint which alleged violation of Section 8 (a) (2) of the Act. The TrialExaminer reserved ruling on the motions.The motions to dismiss are disposedof as hereinafter indicated.The General Counsel moved to conform the pleadingsto the proof,as to names,dates, and other minor variances.The motion wasgranted without objection.The Respondent also moved to amend its answer soas to deny specifically each and every allegation of the amended complaint. Themotion was granted without objection.None of the parties presented oral argument at the conclusion of the hearing.The General Counsel,the Respondent,and the Association have filed briefs withthe Trial Examiner.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1. THE BUSINESS OF THE RESPONDENTThe Respondent is a Tennessee corporation with its office and plant located atMemphis, Tennessee,where it is engaged in the manufacture,sale, and distribu-tion of brassieres.During the last 6 months of the year 1950, the Respondent in the course andconduct of its business operations caused to be purchased and delivered to itsMemphis plant cotton and nylon having a value in excess of $35,000. All ofsaid material was transported to the Respondent's plant from points'outside ofthe State of Tennessee.During the same period, the Respondent manufacturedfinished products valued in excess of $50,000, of which approximately 99 percentwas transported from said Memphis plant to points outside the State of Tennessee.At the times material herein, the Respondent employed approximately 95persons. DOLORES, INC.II.THE ORGANIZATIONS INVOLVED559TextileWorkers Union of America, CIO, United Paperworkers of America,CIO, and Dolores Associated Employees are labor organizations which admit tomembership employees of the Respondent.III.THE UNFAIR LABOR PRACTICES 2A. Background; supervisory employees of the RespondentSome few years before the times under consideration herein, the Respondenthad had a collective bargaining contract with the International Ladies GarmentWorkers Union, affiliated with the American Federation of Labor. It does notappear that this union was in any way active in the Respondent's plant inNovember 1950.On November 14, 1950, 6 of the Respondent's employees went to the office ofF.M. Dickenson, a representative of the Textile Workers at the time.Whenthey told him that they wished to form a union, he explained the necessary pro-cedure and gave them authorization cards of the CIO.He told them, in sub-stance, that at that time the question of which particular international unionthey should join could not be decided, and that the name of the union eventuallychosen could be stamped on the cards later.'The cards were blue and containeda blank line for the name of a specific international union.Under this blankline was printed, "Affiliated With C. I. 0." and "I hereby request and acceptmembership in the above named union, and of my own free will authorize it,C. I.0., their agents or representatives to act for me as a collective bargainingagency. . . ." The 6 employees present in Dickenson's office signed authorizationcards with the line for the international union left blank.Dickenson gave themcards for distribution among other employees.Early in January 1951, the em-ployees were advised at a meeting of the Union that they could choose betweenthe Woodworkers and the Paperworkers as their bargaining representative.Ata union meeting about 2 weeks later, the employees unanimously chose the Paper-workers.The meeting was attended by about 30 or 35 employees. Thereafter,"United Paperworkers of America, CIO" was stamped in the blank space on theauthorization cards by Joseph B. Rinaldi, a representative of the Paperworkers.Robert Powell and Donald Johnston are president and plant superintendent ofRespondent respectively. It was stipulated at the hearing that Grady Martin,assistant to Johnston, and Forest Hester, floorlady, are supervisory employeeswithin the meaning of the Act. The Respondent admits that Bessie. Trussellwas a supervisory employee until she went on sick leave during about March 1950,but contends that she was not a supervisory employee from March until December1950,when she quit her job. The Respondent's contention in this respect isrejected.While it appears that Hester became the main floorlady after Trus-sell's illness, nevertheless the record discloses that Trussell's duties and authoritydid not change materially after March, with the possible exception that sheperformed more work on samples.Moreover, as will be hereinafter related and2 The factual findings hereinafter related have been reconstructed by the undersignedfrom the credited testimony of all the witnesses.While for the most part the facts arenot disputed or stand uncontradicted in the record, there are some direct conflicts in thetestimony.Except in a few instances, these conflicts are not related or discussed herein;and testimony which conflicts with the facts found is not credited by the undersigned.8The testimony shows that the Textile Workers had planned to transfer Dickenson to anew localityl3ecause he preferred to remain in Memphis, he secured a transfer to theInternationalWoodworkers of America, CIO, herein called the Woodworkers.This meantthat the Textile Workers did not have a representative in the Memphis area. 560DECISIONSOF NATIONALLABOR RELATIONS BOARDfound, duringNovember1950, Johnston and Powell consulted with Trussell andHester concerning the contemplated discharge of five employees.Accordingly,it is found that Trussell was a supervisory employee at all times mentionedherein.The General Counsel contends that when Trussell quit her job,she was re-placed by employee Helen Mars,and that Mars is a supervisory employee.TheRespondent contends otherwise.In brief, the evidence adduced by the GeneralCounsel discloses that Mars distributed work to about 70 operators who workedon brassiers,changed operators to different jobs or from pieces to time work,marked on their production slips the time of employees when they were trans-ferred to time workfrom piecework, trained and instructed new employees, andon several occasions granted permission to employees to take time off fromwork. It appears that she was paid at a rate slightly less than that of Hester.Mars at times made samples,and this was the only production work that sheperformed.The Respondent's witnesses testified to the effect that Mars did not responsiblydirect the work of employees and had no authority to hire, discharge or disciplineemployees,or effectively to recommend such action.From the testimony of Marsand Hester it would appear that no action was taken by Mars on her own re-sponsibility,except in marking employees'time on the production slips,' and thatshe merely relayed Hester's orders to the employees.The evidence conclusivelyshows that from January through March 1951, Hester was occupied for the mostpart with setting up new operations on baby clothes,which work was performedat the rear of the plant and away from the area where brassieres were produced.Concerning her observation of employees'work,Mars was questioned andtestified as follows :Q.Well, would you explain that a little bit more fully?Do you watch andsee who is-whether the girls have some work to do?A. Yes, sir, I sure do.Q. And how many machines do you try to watch at one time on that?A.Well,I don't-not any particular-I just know.Q.Well, now,whenever you see a girl lagging behind in her work, do youtake it upon yourself to mention it to her or to discipline her?A. No, sir.Q.What do you do then, if anything?A.Well, if it is somethinb I tell Hester about it or Hester will knowabout it.A number of witnesses testified that it was their understanding that Mars wasone of their supervisors.Accordingly,I conclude and find that Mars at the times material herein was asupervisory employee within the meaning of the Act.B. Interference,restraint,and coercionAs related above, six employees went to the office of the Union on November 14,1950, and thereafter blue authorization cards of the Union were circulated inthe plant.This activity came to Johnston's attention, and at about 7: 30 a. in.on November 17, he made a speech to the assembled employees.In substance,*Mars testified that Hester knew when employees were on and off time work and thatHester told her the time to mark on the production slipsHowever,Hester testified thatitwas"impossible for me to keep up with each one of them as they run out of work," andthat Mars"helpsme only to fill in the time."Hester and Mars testified that Hestersigned all slips. DOLORES, INC.561he told them that he had heard that some "little blue cards"were being passedout in the plant ; that he was speaking for Powell and himself;that the employeeshad had a union(ILGU)before; that a union would not do them"any good";that he was not "threatening anyone's job"but he would not have a union inthe plant;that "no outsider is coming in and run this plant" ;and that "thereis a garbage container setting on the outside and you might as well throw thelittle blue cards in the container."I believe and find that the above statements of Johnston are protected bySection 8(c) of the Act,and therefore do not constitute interference.'By letter dated February 8, 1951, the Union advised the Respondent that itrepresented a majority of the employees and requested recognition as the collec-tive bargaining agency.On about February 9, Johnston read this letter to theassembled employees and Powell made a short talk. Powell told the employees,in substance,that he was"surprised"that a majority had chosen the Paper-workers as their bargaining representative;that "I'd rather the union [ILGU]you did have as to have the one that you're trying to get" since the Paperworkersdid not know about piece rates and garment work;and that "I'm not saying it[Paperworkers]is not coming in but I don't think itwill "Atthe conclusionof his speech, Powell asked these employees who were in favor of the Union toraise their hands.No employee raised her hand.By requesting the employees to raise their hands, Powell was interrogatingthem concerning their union sympathies and activities.It is found that suchinterrogation constitutes interference,restraint,and coercion.A meeting of the Union was scheduled to be held at its hall during the eveningof February14, 1951.Atabout 3: 30 p. m. that day,Powell went to Jewel Seratt'smachine and said,"Jewell, is that meeting going to be held at 136/ SouthSecond Street?"Seratt replied,"Yes, sir."The address mentioned by Powellwas the location of the Union's hall.It is found that the above interrogationof Seratt by Powell constitutes intereference.As employee Louise Derryberry was punching out on the time clock on Febru-ary 14, Powell asked her if she were going to the union meeting. Derryberryreplied that she did not know. Powell then said,"Well, Louise, if you go upthere and call Mr. Johnston and tell him what happened at the union meeting,I'llmake it well worth your while."The above statements of Powell to Derryberry are found to constitute inter-ference.The meeting of the Union was held on February 14, starting at about 4:30 p. in.Before and during the meeting, Johnston drove and parked his car in the vicinityof the Union's hall.Powell also was present for a short time. Concerning thereasons for his action,Johnston testified as follows :First, I just happened to go down town from the shop. I knew that themeeting was going on. I went down on Second Street, parked aroundand stayed there. I drove around and I parked.Iwas there. I sawseveral of the girls going in, or in the vicinity.I knew that there was ameeting in there. I wasn't down there to try to coerce them or interferewith them or try to stop them or anything.It is found that the Respondent by its surveillance of the Union'smeetinginterfered with, restrained,and coerced its employees.On February 15, Powell,while Johnston was present asked employee Ollie(Skipper)Brown if she had attended the union meeting.'5Carolina Mills, Inc.,92 NLRB 1141.°As will be hereinafter related and found, Powell also questioned Jane Gorman concerningthe meeting. 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is found that Powell's interrogation of Brown constitutes intereference.From February 19, until February 22, Floorlady Helen Mars solicited employeesto join the Association during working hours.When she solicited employeesOna Smith, Lilliam Wilburn, Ruby Riggins and Dorothy Carper, she asked them ifthey had joined the Union.Mars' interrogation of these employees is found toconstitute interference.On about February 23, Wilburn was called to Powell's office. Concerningher conversation with Powell, Wilburn was questioned and testified crediblyas follows :Q.Would you relate what he said, starting from the time-what he firststarted saying?A.Well, he first started saying something about CIO's.He said, "Lilly,Wilburn, I hear you belong to the CIO's," and I said, "Yes, sir."And so,then he said, "You girls don't need to think you are putting anything overme."And I said, "Mr. Powell, I'm not trying to put anything over you."Q. Anything else you can recall now of what he said?A.Well, then, he said his main subject was not that he sent for me-was that I had told in the CIO meeting, the following evening, that I de-signed a brassiere for the Company and the Company had stolen it from me.AndI said, "You know, Mr. Powell, I never said anything like that."#t#t*kiA.Well, he just said that he wanted to talk to me about this that wasbeing told all over the plant, and said that he had someone listening in atthe CIO meeting, and that I said at the CIO meeting that I had designeda brassiere for the Company and they had stolen it from me... .It is found that the above statements of Powell to Wilburn constitute inter-ference, restraint, and coercion.At the 3: 15 p. in. on February 28, Assistant Superintendent Martin told em-ployee Tullus White that a meeting of the Association was going to be held thatafternoon.White said that there was no need for him to stay for the meetingsince he did not belong to the Association.Martin replied that Johnston hadsaid that White had "better stay" for his "own good." It is found that Martin'sremarks contains a threat of reprisal and accordingly constitutes interference.C. Formation, domination, and support of the AssociationAs related above, the Respondent engaged in surveillance of the Union's meet-ing on February 14, 1951. On February 15, Floorlady Hester told employeeJane Gorman that Powell wanted to see her in Johnston's office. Concerningher conversation with Powell, Gorman was questioned and testified crediblyas follows :Q.Would you relate what took place ; what Mr. Powell said to you andwhat you said to Mr. Powell?A. Yes, sir. I went in there and Mr. Powell, the first words he said to me,he says, "I heard you saw us last night." And I said, "No, Mr. Powell, Ididn't see you, I saw Mr. Johnston."Q. Just continue.What else??A.Well, we started talking about different things-it was most-I don'tknow what it was about, but in that talk there he said to me, Mr. Powellsaid this : he said, "Jane, you know we are going to have a Company union."And I said, "Mr. Powell, I don't care ; I signed a CIO card."Q.What did he say? DOLORES, INC.563A.When we were talking about,you know, in there talking,and justbefore he said anything about the Company union,he said,"Jane,you areone of the backbones of the shop."Q. And in what connection did he say that?A.Well,he then told me about the Company union that he was going tohave.On February 19, a group of employees who later became officers or activeadherents of the Association went to the "front office" where Powell's office waslocated.Starting that day and continuing through February 22, these employeessolicited other employees during working hours to join the Association by signinga blank piece of paper.Helen Mars, who was one of this group, joined theAssociation; and, as related above, solicited employees.On or about February20,Mars requested employee Lilliam Wilburn to sign the paper.Wilburn re-fused.The following morning Mars again solicited Wilburn several times.FinallyWilburn stated that she wanted to see Powell and Mars took her toPowell's office.Wilburn told Powell that Mars had requested her to sign apaper for the Association and asked him what he had to offer the employees.Powell told her that he could not tell her at that time, but urged her to signthe paper.He also said that he wanted "to get all the girls to sign it thatwould," and that she would have a job as long as he owned the plant if shewould sign the paper.'At 10 a. m. on February 22, the first formal meeting of the Association washeld in the Respondent's front office.About 12 members were present andtemporary officers were elected. It was also decided at the meeting to retainan attorney for drafting a constitution and other necessary documents. Anothermeeting was held at 10 a. in. on February 23 in the "modeling room," which waspart of the front office. This meeting was attended by about 47 employees ; anda "discussion" was had concerning advice given by a Mr. Vance Alexander, anattorney who had been retained by the Association on February 22.On February 26, Marie Hart, a member of the Association's board of directors,was granted permission by Powell to have the power shut off at 3: 30 p. in. sothat the Association could hold a meeting in the plant.' Johnston shut off thepower and assisted the Association's present in announcing the meeting to theemployees.He told them, in substance, that they could go home if they werenot interested in the Association.Officers of the Association executed and filed with the United States Depart-ment of Labor affidavits required under Section 9 (f), (g), and (h) of the Act.The Department of Labor notified the Association of its registration by collecttelegram, dated February 27.Powell's secretary received the telegram bytelephone, and it was charged to and paid for by the Respondent.The Association intervened at a- representation hearing of the Board onFebruary 28, and offered as evidence of its interest the blank paper which hadbeen signed by employees during the period from February 19 to 22. The hearingofficer refused to accept the offer, but advised the Association that it could submitproper authorizations at a later date.At 3: 45 p. m. that same day, the Respond-ent again shut off the power and permitted the Association to hold anothermeeting in the plant.1 Clovis Brasswell testified credibly that on February 20 she was called to Powell's officeand that he requested her to sign the paper for the Association.On about February 26,Betty Eastman, Powell's secretary, solicited employee Edith Lovettto jointhe Association.8 The plant hours were from 7: 30 a. m. until 4 p. m. 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDBefore the start of the meeting, Powell made a short speech to the employees eHe told them, in substance, that "the biggest majority of the girls" had joined theAssociation ; that those who had joined the Union could "change" to the Asso-ciation; andthat theycould join either organization.Individual signed authori-zations were secured from the employees at the meeting.As related and foundabove, Assistant Superintendent Martin warned employee White to attend thismeeting.During about the latter part of February or the early part of March, the Asso-ciation presented a "list" of its members to Powell and requested recognition asbargaining agent of the employees.10Powell made a hasty check of the listagainst the payroll record, and told the Association's representatives that hewould have to consult with his attorney before he could recognize them.On March 6, the Paperworkers requested permission to withdraw its petitionfor certification.The Board entered an order approving the request on March7.By letter dated March 6, the Union notified the Respondent of its action.During the morning of March 8, Marie Hart went to the office of the Associa-tion's attorney and obtained a contract which he had drafted." The proposedcontract was presented to Powell, and he signed it at sometime before 2 p. in.that same day after making only one minor change. Before signing the contract,and at about 12: 30 p. in., Powell called a meeting of all employees.He told themthat the Union had withdrawn its petition for certification and then read to themthe Association's proposed contract.He said that "the Labor Board" had givenhim "permission to sign" the contract and that he was going to sign it 12 Johnstonalso was present at the meeting.He told the employees that he had worked in alot of plants ; that the Association's proposed contract was "about the best con-tract" that he ever had read ; and that "the girls that got it up should be con-gratulated."Later that day and starting at about 2: 30 p. in., the Associationheld a meeting in the Respondent's stockroom. The members approved the con-tract and elected permanent officers and a grievance committee.The meetinglasted for about 20 minutes, or about 10 minutes longer than the rest period whichbegan at 2: 30 p. in. Johnston directed the employees who had not attended themeeting not to resume work until the meeting was concluded. All meetings ofthe Association after this date were held at a hotel in Memphis.The contract provided for a check-off of dues and initiation fees by Respondentfrom the wages of employees, to be "remitted to the treasurer of the Association,when request is made in writing by the Association." Section 9 of the contractprovides in part, "In the event a member of the Association shall be dischargedfrom employment from and after the date hereof and she believes that she hasbeen unjustly dealt with,such discharge shall constitute a case arising underthe method of adjusting grievances herein provided."The evidence disclosesthat the Respondent made the first deductions from wages for initiation fees anddues during April, without securing written autliorizations from individualemployees.9It is not clear from the record whether Powell made this speech on February 28 or onanother dateHart testified that he made the speech before March 8, but not on February26Other testimony indicated February 26 as the date of his talk10 The undisputed evidence shows that as of February 28 the Association had 55 mem,hers including Floorlady Mars and Nancy Fondren,a clerical employee who will be discussedhereinafter.11Hart and other officers of the Association were absent from work"a number of times"In order to take care of its business.Powell end Johnston granted them permission forthis purpose.12 Powell testified without contradiction that Mr. Sabella(a field examiner of the Board)told him that it would be legal for him to sign the contract"since the CIO Paperworkershave withdrawn their petition for an election." DOLORES, INC.565RAs will be hereinafter related and found, the Respondent terminated the em-ployment of Cathryn Childs,Louise Derryberry,Jane Gorman,and Edith Lovetton March 14, 1951.None of these employees had joined the Association.On March 16 they sent the following telegram to Powell :This is to advise you we feel our discharge was unjust and not in accordancewith the seniority provisions of your agreement between Dolores AssociatedEmployees and the Dolores Company. Inc. and we wish to meet with youto discuss this grievance under the terms of said Contract. Please advise.A copy of the telegram was sent toMarie Hart,then president of the Association.When no reply was received either from Powell or Hart,Childs called Powellon about March 19 and again requested a meetingPowell told her that hewould have to consult his lawyer first.Later that same day the four employeesmet with Powell and JohnstonHart was present for part of the meeting. Con-cerning this meeting, Childs was questioned and testified credibly as follows :Q. Now,would you just start at the beginning of the meeting and relatewhat you said and what replies you got from Mr. Powell or Mr. Johnston,if any?A.Well,we told Mr.Powell-I acted as spokesman and we told him wethought we ought to be working.He asked us what it was we wanted to talk to him about,and we toldhim we thought we ought to be working,and he handed us a sheet of paperand told us:"Well,sign that."I didn't sign it and I passed it to the rest of the girls and they didn't sign-A. I told him that he said that he read the contract of Dolores Associationto all of us and lie said that all the employees would go to work and be laidcif by seniority,and I told him that that'swhy we were talking to himWethought we ought to be workingQ.Now, then,did Mr. Johnston say anything about the contract?A. He said-he said : "Well,you want,the benefit of the contract but youdon'twant to belong to it. You are just contradicting yourself "Mr.Johnston said that.Q. All right.What was the final result of that meeting?What happenedright at the end when you left?A.Well, Mr Powell took each grievance down-Betty Eastman took eachgrievance down and Mr. Powell said:"Well, although you aren'tmembers,I'll take it up with the grievance committee and let you girls know," and said :"That is all girls."The paper which Powell asked the employees to sign reads :To WHOM IT MAY CONCERN :We, the undersigned, recognize and acknowledge as valid the contractentered into by the Dolores Associated Employees and Dolores, Inc., on March8, 1951, and that there was no collusion between the parties to said contract.Further, we are willing to be bound by the contract and wish to avail our-selves of the grievance procedure therein.They were not notified of any action taken on their grievances until April 5,when they received the following telegram from the Association :Since we have heard no further from you but understand you did nego-tiate your grievance personally with Dolores, Inc., wish to advise that ourgrievance committee is willing and able to further negotiate on your behalf.998(166-%'01 98-53-37 566DECISIONS OF NATIONAL LABOR RELATIONS BOARD.On about March 22, Johnston announced to the assembled employees that theAssociation had obtained a general wage increase for the employees,"with nothanks from the girls."_From all of the evidence I conclude and find that the Respondent dominatedand interfered with the formation and adminstration of the Association, andcontributed financial and other support to itThe facts found above show thatPowell, Johnston,Mars,and Eastman,Powell's secretary,solicited employees tojoin the Association;thatMartin threatened an employee if he did not attendone of its meetings;and that by their various speeches to the employees,Powelland Johnston gave strong support and approval to the Association.The recordis replete with evidence,all of which has not been related herein, that the Re-'spondent permitted adherents of the Association to talk in groups and solicitmembers during working hours and to take time off from work in order to conductthe Association's business.Such favored treatment was not accorded to mem-bers of the Union, as will be hereinafter related and found.The Association waspermitted without cost to hold its meetings on the Respondent's time and prop-erty.It used the Respondent's plant as an address and the Respondent paid forone of its telegrams.Helen Mars, a supervisor,was a member of the Association,and the minutes of the meeting on March 8 show that she was active in theselection of its officersFurther,while Section 9 of the contract is subject to interpretation if readtogether with the grievance clause, I believe and find that it is coercive byits own terms.As related above, Powell read the contract to the employeeson March 8. I also find that the Respondent gave illegal support to theAssociation when it checked off initiation fees and dues without obtaining fromthe employees their written authorizations.D. Thedischarges1.DorothyKenyon,VirginiaBarnette, and Lola Mae UngaroAs related and found above, Johnston made a speech to the employees atthe start of work on November 17, 1950, in which he, mentioned the blueauthorization cards of the Union.At about 11 a. m. that day, while Johnston,Martin,Hester, and Trussell were in the stock room, employee Oma Magolioshowed Johnston a blue authorization card and told him that Ungaro hadgiven it to her that morning before work.Johnston replied, "Oh, I'm notbothered with that kind of thing."Later that day or the next day, Johnstontold Trussell that he would discharge every employee before he would permita union in the plant, and that"I'm putting a stop to this union as of right now."He then stated that he was going to discharge Ungaro, Derryberry,Willy Ford,Pearl Huff, and Calle Huff.Trussell thereafter told Hester of her conversationwith Johnston, and they decided to talk to Powell and Johnston.They toldPowell and Johnston,in substance,that they were not sure about Ungaro andDerryberry,but that it was a "big mistake" to discharge the other employeesas they "definitely"knew that they were not connected with the Union.Hesteralso told them that Ungaro and Barnette were "union leaders."After discussingthe matter with Johnston,Powell told Trussell,". . .it is better that we thinkabout this over the weekend and we'll look into it further because ... I wouldn'twant to make a mistake."Kenyon was employed by the Respondent from January 1950, until her dis-charge on November 20, 1950.She was on sick leave from September 30, untilNovember 16.She signed a union authorization card on November 17, whichwas given to her by Ungaro. DOLORES, INC.567Kenyon and Barnette worked at the same table which was approximately4 feet wide by 14 feet long.They inspected and stacked "cups."On November20 Johnston told Hester that Kenyon and Barnette were talking too much.Without giving any reason, Hester then directed Barnette to move to the oppositeend of the table from Kenyon.Shortly thereafter, Johnston saw the two em-ployees together again and discharged them.Concerning her discharge, Kenyon was questioned and testified credibly asfollows :Q. You say that you were discharged November 20.Would you relate thecircumstances of how you were notified of your discharge?A.Well, after rest period, at 10: 10, Grady Martin came up to me andVirginia Barnette, a girl that was standing there, and he says: "Mr John-ston wants to see you in his office" So we went into his office, and he says:"There's been an undercurrent in the plant for," he says, "several weeks "And he says: "I know what is causing it and I intend to put a stop to it."He says : "I gave an order this morning," and he says, "That order wasdisobeyed," and he says, "When I give an order, I expect my order to becarried out."He says: "I'm having your checks made out."He says:"You sassed Bessie and Hester," and he says, "I'm having your checks madeout.*aaQ All right. Did you make any reply to that?A.He wouldn't give us a chance to open our mouths. About that timesomeone carried our checks in, I believe it was Mr. Grady Martin ; I amnot going to say for sure. But at that time they brought our cheeks in.He says: "That's the end of it."He says: "You are dismissed." And hewouldn't even give us a chance to open our mouths.He says : "Go to Nancyand she will make your separation slips out."Q.Who is Nancy?A. She's the time clerk.Q. Nancy Fondren?A. Yes.oe*taQ. (By Mr. Stark) Now, you said that he wouldn't give you a chance tosay anything. I'll ask you : Did you attempt to?A.Well, I opened my mouth and nothing came out, and this other girl,she tried to say something but he immediately started to walk out of theroom and he-aro*mosQ. Can you, relate what she did say, if anything?A. I think she says, "Why, I just don't understand.What do you mean,I disobeyed?" or something like that, and in the meantime he just walkedout of the room and left us-I think we were still standing out there, and sowe went to Nancy and got our separation slips.Ungaro was a machine operator and was employed by the Respondent fromJuly 1946 until her discharge on November 21, 19,50. She was one of the groupof employees who went to the Union's office on November 14. She signed anauthorization card on that date and thereafter solicited other employees to jointhe Union,aBarnette did not appear as a witnessat thehearing 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt about 10 a. m. on November 21, Ungaro was told by Trussell to report toPowell's officePowell told Ungaro that "20 or more of the girls" had told himthat she was the "ringleader" of the Union. She did not deny, this.He thenasked her if she knew "old man Harris." 34When she replied that she did not, hesaid, "Well, you know some of them other representatives, I can tell from the wayyou talk and you seem to be more firmer and know more about that than any othergirl, so you must be the leader, and I guess I'll just let you go."He then askedher to sign a resignation and said he would give her "the best of reference."Ungaro refused to resign, saying that she had not "done anything more than thisunion affair" and that she had not "broken any law." Powell replied, "Oh, no,you haven't broken any law, but I thought we would have this thing settled whenthe Union went out ; that we weren't going to have it in here any more."WhenUngaro told hint that she had signed a union card, he said, "You are through."He then told her to go back to her maching and "go to work." About 10 minuteslater Powell went to Ungaro's place of work and discharged her.He told her togo to Johnston's office for her checksNancy Fondren gave her a release whichwas signed by Johnston and stated as the reason for discharge: "A disturbinginfluence on factory morale; not willing to follow orders."Ungaro protested toFondren that the release was "not right."Fondren replied that Johnston hadmade it out.The Respondent contends that Kenyon and Barnette were discharged for talk-ing and failure to obey Johnston's orders, and that Ungaro was discharged be-cause she continually selected bundles of the smaller sizes.The Respondent'scontentions are rejected; and I find that these reasons are mere pretexts for thedischarges.There is no evidence in the ease that Barnette signed an authorization card orwas active on behalf of the Union.However, 2 or 3 days before her dischargeHester told Powell and Johnston that Barnette and Ungaro were leaders of theUnion.Johnston suspected that Kenyon and Barnette were talking about theUnion, as is shown by his statements to them at the time of their discharge.TheRespondent had no rule against talking, and Kenyon testified credibly that shehad not been warned about talking. In fact, as related and found above, ad-herents of the Association talked in groups and solicited members during work-ing hours without interference from the Respondent.Further, the Trial Ex-aminer is unable to believe that talking would interfere with the production ofKenyon and Barnette.They "clipped" and "stacked" cups on a table.They saton movable stools and worked with their handsObviously, they could talk andwork at the same time.Under the circumstances, their separation by Johnstonand Hester shows the discriminatory treatment accorded adherents or suspectedadherents of the Union.Johnston testified that over a long period of time Kenyon and Barnette talkedconstantly, that they had been warned by their supervisors, that several operatorscomplained "quite a few times" that they were not being supplied with cups, andthat Hester told him that Kenyon and Barnette gave her "back-talk" when sheseparated them on November 20. I do not credit Johnston's testimony in thisconnection.It is undisputed that Kenyon was absent on sick leave for over6 weeks and that she did not return to the plant until November 16. Accordingto Johnston, Kenyon was completely unsatisfactory as an employee.Apparently,his testimony relates for the most part to Kenyon's employment before her sickleave.Nevertheless she was rehired on November 16 and discharged after14 "JD Harris. Jr C. I 0 Representative" is stamped on the back of the Union'sauthorization cards DOLORES, INC.569working for only 2 days.Moreover,Hester testified that Kenyon and Barnettedid not "talk back" to her or "sass"her when she separated them, and that shedid not make any such report to Johnston.It is undisputed that Ungaro was one of the higher paid production workers.Johnston testified that she was a cup-maker;that she consistently took bundlesof the smaller sizes, leaving the larger sizes for other employees;that althoughother employees were guilty of the same practice, Ungaro was the worst offender;that he discharged her for this reason ; and that he knew that Powell had talkedto Ungaro on the day of her dischargeHowever, Ungaro and Trussell testifiedcredibly that during the week before Ungaro's discharge she worked on girdles,that during the morning of her discharge Trussell gave her a bundle of cupsfor a special order ; and that she was discharged while working on that bundle.It is apparent from this testimony and from Powell statement to Ungaro beforeher discharge that Johnston's reason was purely a pretext.Accordingly,I find that the Respondent discriminatorily discharged Kenyon,Barnette,and Ungaro.2.Ann C.Rogers and Ruby BuseRogers last was employedby theRespondent from November 6, 1950, untilshe was laid off on December 13,1950.Previously she had been in the Respond-ent's employ for an undisclosed period of time.Her job was to cut the "eyes"in the elastic band(not a machine operation),and she was paid a straightsalary for this work.The Respondent first employed Buse in July 1950,as a machine operator onbinding.During the early part of her employment Floorlady Trussell cautionedher once about defective work.Buse consistently was unable to make the mini-mum wage required under the Fair Labor Standards Act when she was paidon a production basis ; and starting on about November 20 she was assigned tovarious jobs,or "time work,"for which she was paid at the rate of 75 centsper hour.On December 15 Floorlady Hester notified Buse that she was beinglaid off from work until January 2, 1951.The evidence discloses that the Respondent's plant shut down except for askeleton force from about December 15 until the first week in January 1951.The payrollrecords show that 93 persons were employed for the week endingDecember 15, 93 for January 12,9S for January 19, and 96 for January 26OnDecember 21 and 22, the Respondent placed "Help wanted" ads in two Memphisnewspapers,calling for experienced machine operators.During Januarywhen theyheard that other employees were being recalled,both Rogers and Buse made a number of attempts to return to work. On eachoccasion they were told by either Johnston,Hester or Martin that all employeeshad not been"placed" and that they were unable to tell when Rogers and Busewould be recalledDuring Rogers'first talk with Johnston, she asked him ifshe had made a "good hand." He replied, "Oh, yes." The Respondent sentRogers a separation notice, dated January 23, which stated that the Respondenthad "permanently ceased to employ her" on December 13 with the reason noted,"Lack of work."Buse received a similar separation notice on or aboutFebruary 1.The evidence discloses that Buse signed an authorization card of the Unionon December 10 and that Rogers signed one on December 13. Buse testifiedthat she talked to other employees about the Union,distributed"some" author-ization cards and attended Union meetings during the period from Decemberthrough February.Rogers testified that she "talked for the union" and at-tended union meetings during January and February. 570DECISIONS OF NATIONALLABOR RELATIONS BOARDThe Respondent contends that Rogers and,Buse were.not recalled because oftheir "poor work." " Johnston testified,in substance,that Buse's failure to makethe minimum wage was one of the main reasons for termination of her employ-ment ; thatRogers wasnot recalled because of "poor cutting of the eyes" ; thathe spoke to Rogers about defective work "on 3 or 4 occasions" ; and that one ofthe reasons why he did not recall Rogers and Buse was because he had heardthat they had been employed by the Ray Lee Company "Johnston's testimony heretofore has been discredited, and I do not credit histestimony in this connection.As related above, "Lack of work" is shown onthe separation notices as the reason for termination,of employmentIn thecase of Buse, the evidence discloses that at least 15 of the Respondent's employeesfailed to make the minimum wage but were not discharged. Rogers admittedthat during about the first week of her employment she made somemistakes.However, Trussell testified credibly that she spoke once to Rogers concerningdefective work on about November 6 (the date of Rogers' reemployment), andthat thereafter Rogers' work was "real good."Finally, I do not believe thatJohnston would have waited until the end of January before terminating Rogersand Buse if he actually was concerned about their alleged "poor work." That hewas not so concerned is indicated by the statements he or other supervisors madeto them when they inquired about work (luring January. In each instance theywere led to believe that their reemployment was imminent.The questionremainswhether or not the Respondent had knowledge thatRogers and Buse were adherents of the Union at or about the time ofthe massrecall of employees in January.There is no direct proof to this effect in therecord.However, as related above, the evidence shows that both Johnston andPowell maintained a close surveillance of the union activities of the employeesbefore and after the date in questionIt is undisputed that a number of em-ployees reported to Powell by telephone concerning union activities; and hisstatements, found above, strongly indicate that he had an informer who waspresent at meetings of the UnionUnder the circumstances, I believe and findthat the Respondent had knowledge of the union activities of all of its employees.Accordingly, I conclude and find that the Respondent failed to recall to workand discharged Rogers and Buse because of their membership in and activitieson behalf of the Union.3.Jane Forman. Cathryn Childs, Edith Lovett, and Louise DerryberryThese four employees were machine operators on binding, and had beenemployed by the Respondent from 2 to 4 years before being laid off on March 14,1951They all were active adherents of the Union. They attended its meetingsand distributed authorization cards to the other employees.All but Lovettattended the representation hearing of the Board on February 28, 1951, havingbeen subpenaed as prospective witnesses for the UnionChilds testified at thehearing in support of the Union's contentions.As related above, Ungaro was discharged on November 21, 1950. On that dayGorman was directed to ego to Powell's office by Trussell. Concerning her con-versation with Powell, Gorman was questioned and testified credibly as follows:Q Relate what Mr. Powell said.A.He said, "Jane, sit down." And I sat down and he closed the door andhe said, "Haven't we got along pretty good?"And I said, "Yes, sir."11This reason is shown on the Respondent's personnel records.16 The evidence shows that Rogers never had worked for the above company, and thatBuse was not employed by it until February 20, 1951. DOLORES, INC.571He says, "You have been here a long, quite a long while," . . . and talkedtome real nice.And he asked me something about, you know, about anorganization coming in here and I didn't know at that time about an organi-zation coming in. So, I says, "Mr. Powell,I don't know."Because I didn'tknow and I figured he was talking about the Union then because he wassaying-Idon't know what it was exactly now what he did say, but we gotto talking.I says, "Mr. Powell, did you ask me that on acount of a blue,card?" AndI told him-I showed Mr. Johnston the blue card and I showed it to Mr.Grady Martin. It was a blue layaway card and I told him that.I says, "Mr. Powell, you know I got out of that other Union. You calledup my brother-in-law, Quenton Garman and told me to get out."*******Q. (By Mr. Stark)You said about some other union; what union?A. AFL.Gorman attended the meeting of the Union on February14, 1951. Ithas beenfound that the Respondent engaged in surveillance of that meeting.As relatedand found above, on February 15 Powell called Gorman to the office and ques-tioned her about the meeting.When he mentioned a "company union,"Gormanreplied, "Mr.Powell, I don't care;I signed a CIO card."On February 27 Gorman had a conversation with Powell and Johnston in thelatter's office.While conditions in the plant were being discussed,Johnstonsaid, "Jane,let's put it this way.What can a union do that we can't do?"Gorman replied, "I don't know."On about March 12 Powell called Gorman tohis office and reprimanded her for an argument that she had had with MarieHart, president of the Association 17Powell stated,"Jane, that'swhere youmade your mistake "As found above,Powell requested Derryherry to report to Johnston whatoccurredat the meeting of the Union on February 14. Derryherry (lid notcomply with Powell's request.On February 15 she and Childs were called toPowell's office in order to witness a money payment to Trussellby theRespond-ent18After the payment had been made,Powell had a conversation with Derry-berry and Childs during which he said, "Well,Louise, as a shining example, Iasked you to do something for me yesterday and you did just the opposite."Derryberry replied, "Well,Mr. Powell,I'll tell you in front of Kathryn[Childs]what happened at the union meeting yesterday."Although Powell said that hedid not want to hear about it, Derryberry told him about the meeting.About February 19 Derryberry was called to Johnston's office.Powell, John-ston, and Martin were present. Powell told her that some employees had toldhim that she had started some "rumors"about him and asked her if she wantedto resign from her job.Derryberry denied starting any rumors and refused toresign.As related and found above, the Union sent a letter dated February 8, 1951, tothe Respondent.On about February 9 Johnston read this letter to the assembledemployees ; and Powell made a speech.At the conclusion of his speech,he askedthe employees to raise their hands if they were in favor of the Union.On orabout February 15 Childs had a conversation with Powell in Johnston's office.17 Gorman testified that during the night of March 10 or 11 she had received numeroustelephone calls urging her to join the Association:that some two or three of the personscalling identified themselves as Hart . that she then called Hart and had an argument withher , and that they agreed to be "friendly"when Gorman recognized that Hart was not theperson who had called her18Trussell had resigned her Job in December 1950. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDPowell asked her, "Cathryn,why didn't the girls raise their hands when I askedthem if they wanted a union?"Childs replied,"I don't know,Mr. Powell,unlessthey just didn't want to tell you yet." On about February16 or 17,Childs wascalled to Johnston's office.Powell and Johnston were present.Concerning herconversationwiththem, Childs was questioned and testified credibly as follows :Q. All right.Would you relate what was saidby Mr.Powell,Mr. John-ston,and you on that occasion?A.Well,he said I was causing unrest in the plant.Q. All right.A. And thattwo-thirds of the girls told him I was, and I told him I didn'tbelieve that.I didn't believe a girl would come in there and tell a lie likethat, and so I asked Mr. Johnston if he thought I was, and he said Yes. AndMr. Powell sit there a while and then he asked me if I thought the unionwas doing any good, and I told him Yes, sir. And lie says, "Well,Cathryn,do you want to resign?"I said:"No, sir, I hadn't done anything to resign for." And then he satthere and looked at me a few minutes and told me I could go.At about noon on March 14, and while they had unfinished work on theirmachines,Childs, Gorman,Derryberry,and Lovett were told by Hester to punchout on the time clock and not to returnto work,untiltheywere called.Laterthat daytheyobtained separation notices which gave as the reason for the lay-off, "Lack ofwork.Probable duration unknown."As related and found above, these four employees met with Powell and Johnstonon about March 19 and attempted to file a grievance under the provisions of thecontract between the Respondent and the Association.Powell requested themto sign a statement which acknowledgedthe validity of the contract ;and theemployees refused.As of the date of the hearing herein, Childs,Derryberry,Gorman, andLovett hadnot been recalledto work bythe Respondent.In brief. the Respondent contends that these four employees were laid offbecause of a shortage of material,particularlyelastic.Johnstontestified thattheir machines have not been"in production"since they were laid off.The Respondent's contention is rejectedThe Respondent's contract with theAssociation providesfor seniority "by job classification"However, the evidencediscloses that all four employees had more seniority in length of service thanother binders who were not laid off. As related above, the Respondent adver-tised for experienced machine operators during December 1950.Further, ifthere actually was a serious shortage of the materials essential to the manu-facture of brassiers,itwould appear that the work of many employees wouldhave been affected. Such was not the case.From the statements and actions of Johnston and Powell,related above, it isclear thatthey wereconcerned with the union membership and activities of thefour employees,and their failure and refusal to join the Association.Accord-ingly, it isfound that the Respondentdiscriminated against them by layingthem off on March 14. It also is found that by laying off Derryberry,Gorman,and Childs the Respondent violated Section 8(a) (4) of the Act.4. Jewel SerattExcept for 1 month during 1948, Seratt was employed continuously by theRespondent from September 1946 until her discharge on March 20, 1951.Hermain job was that of sewing hooks on elastic.She was one-of the six employeeswho went to the Union's office on November 14. 1950, and'signed an authorization DOLORES, INC.573card on that (late.Thereafter, she distributed cards to employees and attendedunion meetings.As found above, on November,17, 1950, Johnston made a speech to the em-ployees, concerning the blue authorization cards,of the UnionOn about Novem-her 21, Eastman, Powell's secretary, solicited employees to sign a statementconcerning the speech.Seratt refused to sign it.Later she was called toPowell's office and he asked her to sign the statement.Eastman also was presentand took notes. Seratt said she would sign the statement if it contained"exactly" what Johnston had saidAt Powell's request, Seratt then relatedher version of the speech.Seratt did not sign the statement.As related above, on February 14 Powell interrogated Seratt as to the placewhere the meeting of the Union was to be held on that date ; and Seratt told him.Seratt was discharged by Johnston on March 20, 1951. Concerning her dis-charge, Seratt testified credibly as follows :Well, forest Hester came and said, Mr. Johnston wanted to see me in theoffice and I went in.Why, he had nine brassiers laying on the table, on thedesk, and he -says, "Jewell, is this your work?" I said, "Yes." BecauseI'm the only girl that does the work."He said, "Did you know you would be fired for this?" I said, "I don'tthink that anyone can make them perfect by putting out as many as I did "I put out about 3,600 a day to keep two girls in work, and he says, "I ...warned you five times "Mr. Johnston never warned me of any bad work.At the end of the above conversation, Johnston handed Seratt her check anda separation notice which stated the reason for discharge as "lack of work."The Respondent contends that Seratt was discharged because of "Poor work."In this connection Johnston testified to the effect that he, had called Seratt's at-tentiQn to detective brassieres "over a long period of time." Seratt admitted thatshe was cautioned by Trussell about defective brassieres on two occasions, oncein 1948 and in December 1950.' Seratt testified that no other supervisors hadspoken to her about poor work, and that no defective brassieres had been returnedto her from January 9, 1951, until the day of her discharge.The undersigned is convinced and finds that Seratt's alleged poor work is apretext seized upon by the Respondent in order to justify her discharge.Theevidence conclusively shows that the Respondent knew that she was an adherentof the Union.Further, when Seratt resigned her job in August 1948, Powellgave her a letter of reference as follows :To Whom it may concern : Ordinarily the plant superintendent or per-sonnel director writes our letters of recommendationHowever, Mrs. JewelSeratt has not been the usual run of employee. And I feel obligated to writethis letter myself.Mrs. Seratt has been in our employ the past two years and I have person-ally found her to be entirely dependable, trustworthy, capable and loyalI can definitely assure you that anyone fortunate enough to secure herservices will be well rewarded.Mrs. Seratt is leaving entirely of her own volition and we definitely willfeel the loss.All employer inquiry blanks carry the question to former employers "Wouldyou rehire this employee?" and my answer in this case is-definitely !Accordingly, I find that the Respondent discharged Seratt on March 20, 1951,because of her, membership in and activities on behalf of the Union,19Trussell testified that she recalled speaking once to Seratt in September 1950. 574DECISIONSOF NATIONALLABOR RELATIONS BOARD5.Maudie TaylorTaylor was employed by the Respondent from August 1946 until her dischargeon March 21, 1951. She signed an authorization card of the Union on November16, 1950; and thereafter distributed cards to other employees and attended unionmeetings.She attended the representation hearing on February 28, 1951, undersubpena as a prospective witness for the Union.Taylor was discharged by Johnston on March 21, Powell was present at thetime.Concerning her discharge, Taylor was questioned and testified crediblyas follows :THE WITNESS : Mr. Johnston says ; "Well, Maude, I guess you knowwe're changing this type of work-"*******A. And I told him that I knew that because I had been working on dif-ferent jobs-in fact, I've-ever since I've been there, but for the past twoweeks I'd been working on the baby clothes..A. And he said, well, anyway, he was changing it and he was going tostart putting eyes with a double-needle and he said he didn't think that Icould do it, and I told him that I thought I could because I've been there-I've had six years of experience, and Bonnie Taylor has only had two orthree.*****A. He said he had Bonnie out there on that machine, and I asked him ifhe thought it was fair, and he said Yes.*******A. I told him that he didn't have to make any excuses ; that I knew be-cause I had joined the union ...Q (By Mr. Stark) Now, Maude, you say Mr. Powell jumped up?A.Wes, sir ; he was the one.Q.What did he say?A. He said: "Well, you have been in the union a long time, haven't you?"And I said : "Well, not so long."After the above conversation, Taylor was given a separation notice which gaveas the reason for discharge, "Discontinuing this type of work."Johnston testified that he terminated Taylor because of a "particular problemthat I had at that time changing over from her operation on the single needleto a double needle method of inserting the eyes ;" that the Respondent hadadded a new "attachment" to a machine for this purpose ; that no other em-ployee had any experience with this attachment; that Taylor was dischargedalso by reason, of her "talking" over "quite a period of time" ; and that em-ployees Gladys Buskirk and Tarlie Armstrong complained to him about Taylor'stalking.Buskirk testified that she worked next to Taylor for 3 or 4 days ; thatTaylor talked "constantly"; and that she complained to Powell.Armstrongtestified that she worked next to Taylor ; that Taylor's talking interfered withher work ; that she made a complaint "through the Association" ; and that shedid not complain to anyone else.Neither Buskirk nor Armstrong impressed the undersigned as reliable orcrediblewitnesses.The undisputed evidence shows that Buskirk replacedSeratt when she was discharged on March 20. Therefore, Buskirk worked ' YnoEo'RES,INIC.'==-575next to Taylor for only a day or less and not the length of time to which shetestified."Insofar as Johnston's testimony is concerned, it is significant thatadherents of the Association were permitted to talk in groups and solicit mem-bers during working hours without interference from the Respondent.Accordingly, I find that Respondent's reasons for discharging Taylor are merepretexts, and that she was discharged disci iminatorily in violation of Section8 (a) (3) and (4) of the Act6.Aline HallHall worked for the Respondent during 1948 and 1949.Her last period ofemployment was from January 30, 1951, until her discharge on March 21, 1951.She was a machine operator on "straps." She signed an authorization card of theUnion on February 7, and thereafter attended its meetings.On March 20 Hall did not report for work as her daughter was sick and shedid not notify the Respondent.Early during the morning of March 21, shecalled the Respondent and spoke to Nancy Fondren, a stock and payroll clerkwho worked in Martin's office. She told Fondren that she would come to workthat day if needed.Fondren, after talking to Johnston, said that she wasnot to return to work until called.As of the date of the hearing herein, Hall.notnot been recalled to work by the Respondent.Respondent's peisonnel records show that Hall was terminated for "Absentwithout calling "Concerning the reasons for discharging Hall, Johnstontestified as follows :For continuous absenteeism. In the prior time that she had workedfor us, or before she's quit, she had quite a bit of time off that she was absentfrom her job. Some other time she would call in, other times she would not.I believe she came back to work for me in February. She had someabsenteeism-she had been absent some 40 hours during that month.ssssBetween that month's period of time she had been absent some 40 hours, notcalling in and notifying me of the reason for her being absent, which Icouldn't, not knowing whether she was coming to work or not, which didn't-help me in planning my schedule any. In other words, I planned for herbeing absent, and she'd show up, and then she wouldn't be there and I hadplanned for her, maybe the next day, and she wouldn't be there.And I'dhave to then reschedule work around her. So, when she did call in, afterbeing absent one or two days Nancy received the phone call and come backand asked me what to tell her. I told her then not to come in till I calledher in again.Hall testified credibly that during her last period of employment by the Re-spondent she missed work only when the plant closed because of extreme weather.Respondent's production records show that Hall was absent for only 1 dayand parts of 3 other days. Johnston admitted that the plant did not open onseveral days during this time because of the weather.While under all the circumstances I believe that the Respondent's motive indischarging Hall is questionable, I find that the General Counsel has failed tosustain the burden of proving that she was discharged discriminatorily.TheGeneral Counsel points out in his brief that adherents of the Association fre-20Buskirk testified that she filed a charge with the Board against Taylor because of hertalking about the Union. 576DECISIONS OF NATIONAL -I,ABOR'RELATIONS BOARDquently were absent from work. - However, it is undisputed that they obtainedpermission for such absences from Powell and JohnstonAccordingly, it will be,recommended that the complaint be dismissed as to Hall.E. The refusalto bargain1.The appropriate unit and representation of it majority thereinThe complaint alleges that all employees of Respondent at its Memphis plant,excluding salesmen, office workers, watchmen, guards, and supervisory employees,constitute a unit appropriate for the purposes of collective bargaining.TheRespondent's answer neither admits nor denies this allegation of the complaintNo evidence was adduced at the hearing which would conflict with the unitalleged to be appropriateAccordingly, the undersigned finds that said unit has at all times materialherein constituted and does now constitute an appropriate unit within themeaning of the Act; he finds that said unit will insure to the Respondent'semployees the full benefit of their rights to self-organization and collective bar-gaining, and otherwise effectuate the purposes of the Act.The evidence' discloses that as of February 8, 1951, 52 employees had signedauthorization cards of the Union.Respondent's payroll for the week endingFebruary 9, 1951, was introduced in evidence.This payroll shows a total of 98employees, including Hester, Mars, and Nancy Fondren, but excluding the 5employees who had been discharged discriminatorily before that date. Itwas stipulated at the hearing that Hester is a supervisory employee.The Respondent contends that Helen Mars and Nancy Fondren are notsupervisory employees and that they should be included in the unit.The Gen-eral Counsel contends otherwise. It has been found above that Mars is a super-visory employee. -The undisputed evidence in the case conclusively shows thatFondren is a stock and payroll clerk. She works alone in the stockroom, apartfrom other employees, and Assistant Superintendent Martin has his office there.She does not perform any production work.Therefore, Fondren also is excludedfrom the unit as an office worker closely associated with management.The 52 authorization cards, including those of employees Ungaro, Kenyon,Buse, and Rogers, were received in evidence.Barnette, who did not sign anauthorization card, also was discharged discriminatorily.The General Counselapparently contends that Barnette should not be included in the unit becauseshe gained other employment early in January and does not desire reinstatement.Since she was discharged discriminatorily, this contention is rejected.Accord-ingly, since it appears that there was a total of 100 employees in the appropriateunit as of February 8, including the 5 above employees who were discharged,I find that the Union on and after February 8, 1951, represented a majority of theemployees in said unit for the purposes of collective bargaining.^.The Union's requests to bargainBy letter dated February 8, 1951, the Union notified the Respondent of itsmajority representation and requested recognition and meetings for the purposeof collective bargaining.This letter was read to the employees on February 9and Powell asked employees who were in favor of the Union to raise theirhands.No employee raised her hand.On about and after February 9, Powell had several conversations with repre-sentatives of the_ UnionThe Union offered to show Powell the authorizationcards if he would recognize it. Powell refused to recognize the Union and DOLORES, INC.577stated, "Well,if you can show me the cards or a list or anything to indicatethe majority...1will be glad to have an election."The Union sent a letterdated February 22 to the Respondent,again asking for recognition or in thealternative that the Respondent agree to an election.It does not appear thatthe Respondent answered this letter.As related above, the representationhearing was held on February 28.The Union requested permission to withdrawits petition on March 6; and the Respondent entered into a contract with theAssociation on March S.The Respondent admits in its answer that it refuses to recognize or bargainwith the Union.Concerning his reasons for refusing to recognize the Union,Powell was questioned and testified as follows :Q. Oh, youoffered to have an election if they showed the cards?A. Yes.Q. I see.A. But, it was my understanding that is what they were asking for.Q. You did not say then that you would recognize them if they showedyou that theyhad a majority of the cards?A. I thoughtthat was contrary to law. I didn't know-I thought you hadto have an election before a union could come into your plant.Q.Did you havean election with Dolores Associated Employees beforeyou signed their contract?A. No, I thoughtyou had to have election,unless the employer was agree-able to it, to the union coming in.Q. Allright, you were agreeable to DoloresAssociatedEmployees?A Yes.Q. So you did not have an election?A. Yes.Q. But you were not agreeableto the CIOcoming in and you requiredthem to have an election;is that it?A. Yes, sincetheyshowed no evidenceof having themajorityor of hav-ing anyone for that matter,as members.The Union offered to prove its majority by a showing of authorization cards.However, Powell refused this offer by stating that he would not agree to a con-sent election until the Union showed him the cards and proved its majoritystatus.The Union rightly refused such a proposition.Provided that it was acting in good faith,the Respondent had a right toinsist on an election to establish majority.That the Respondent was not act-ing in good faith is apparent from the testimony of Powell himself and fromthe Respondent's haste to recognize and contract with the Association,althoughthe Association's proof of majority to Powell consisted merely of a list of itsalleged members.The unfair labor practices heretofore found also establish theRespondent's bad faith in the matter.Accordingly,it is found that the Respondent in violation of Section 8 (a) (5)of the Act refused to bargain collectively with the Union on and after February9, 1951.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above,occurring inconnection with the operations of the Respondent described in Section I, above,have a close,intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce. 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, theTrial Examiner will recommend that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.It has been found that the Respondent by its course of conduct on and afterFebruary 9, 1951, refused to bargain collectively with the Union as the exclu-sive representative of its employees in a unit appropriate for the purposes ofcollective bargaining.Accordingly, it will be recommended that the Respondentbargain collectively, upon request, with the Union as the exclusive representa-tive of its employees in the aforesaid appropriate unit, and that the Respondentembody any understanding reached in the course of such collective bargaining,upon request, in a written agreement, signed by the parties affected thereby.It has been found that the Respondent dominated and interfered with theformation and administration of, and contributed support to, the Association. Itwill therefore be recommended that the Respondent withdraw all recognitionfrom the Association as representative of its employees for the purpose of deal-ing with the Respondent concerning grievances, labor disputes, wages, rates ofpay, hours of employment, or other conditions of employment, and completelydisestablish it as such representative.The undersigned will also recommend that the Respondent cease and desistfrom giving effect to the contract of March 8, 1951, or to any extension, renewal,modification, or supplement thereof, or any superseding contract or agreementwhich may now be in forceNothing in this recommendation, however, shouldbe taken to require the Respondent to vary those wages, hours, and other sub-stantive features with the employees themselves, if any, which the Respondentestablished in the performance of such contract, as extended, renewed, modi-fied, supplemented, and superseded.It has been found that the Respondent discriminatorily discharged DorothyKenyon, Virginia Barnette, Lola Mae Ungaro, Ann C. Rogers, Rubye Buse, JaneGorman, Cathryn Childs, Edith Lovett, Louise Derryberry, Jewel Seratt, andMaudie Taylor In the case of Barnette, the General Counsel stated at thehearing that she had entered a nursing school early in January 1951, that shedid not desire reinstatement, and that because of religious principles she woulddecline to accept any pay lost by reason of the discrimination against her.TheGeneral Counsel also stated that he "waived" any recommendation as to her.Under the circumstances no recommendation as to reinstatement will be made inBarnette's case.As to the other employees named above, it will be recommendedthat the Respondent offer to each of them immediate and full reinstatement toher former or substantially equivalent position without prejudice to her seniorityor other rights or privileges. It further will be recommended that the Re-spondent make whole each of said employees, including Barnette, for any lossof pay she may have suffered by reason of the Respondent's discrimination bypayment of a sum of money equal to that which each would have earned aswages from the date of the discrimination to the date of an offer of reinstate-ment, or to the date of the hearing in the case of Barnette,2' lessher net earn-ings duringsaidperiod.Loss of pay shall be computed on the basis of eachseparatecalendar quarter or portion thereof during the period from the Re-spondent's discriminatory action to the date of a proper offer of reinstatement.The quarterly periods, herein Balled quarters, shall begin with the first day ofu Since there is no evidence in the case other than the statement of the General Counsel,it is presumed that Barnette made up her mind to refuse reinstatement on the above date.This presumed date hereafter may be asceitained more accurately by a post-enforcementhearing oragreement. DOLORES, INC.579January, April, July, and October.Loss of pay shall be determined by deduct-ing from a sum equal to which he would normally have earned for each quarteror portion thereof, his net earnings, if any, in other employment during thatperiod.Earnings in one particular quarter shall have no effect upon the back-pay liability for any other quarterIn accordance with theWoolworthdeci-sion 22 it will be recommended that Respondent, upon reasonable request, makeavailable to the Board and its agents all records pertinent to an analysis of theamount due as back pay.The unfair labor practices found reveal on the part of the Respondent such afundamental antipathy to the objectives of the Act as to justify an inferencethat the commission of other unfair labor practices may be anticipated.Theprevious purposes of the Act'may be frustrated unless Respondent is required totake some affirmative action to dispel the threat. It will be recommended,therefore, that Respondent cease and desist from in any manner interfering with,restraining, or coercing its employees in the exercise of rights guaranteed bythe Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the followingCONCLUSIONS OF LAW1Textile Workers Union of America, CIO, United Paperworkers of America,CIO, and Dolores Associated Employees are labor organizations within themeaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of theemployees named above, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (3) of the Act.3.By discharging Cathryn Childs, Louise Derryberry, Jane Gorman, andMaudie Taylor, the Rospondent also has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (4) of the Act.4.All employees of Respondent at its Alemphis plant, excluding salesmen,office workers, watchmen, guards, and supervisory employees, constitute a unitappropriate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.5.United Paperworkers of America, CIO, was on February 8, 1951, and atall times since has been, the exclusive representative within the meaning ofSection 9 (a) of the Act of all employees in the aforesaid unit for the purposesof coUeetive bargaining.6.By refusing to bargain collectively on and after February 9, 1951, with theaforesaid Union as the exclusive representative of the employees in the appro-priate unit, the Respondent has engaged and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (5) of the Act.7.By dominating and interfering with the formation and administration of,and by contributing support to, Dolores Associated Employees, the Respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (2) of the Act.8.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices, within the meaning of Section 8 (a)(1) of the Act9.By discharging Aline Hall the Respondent has not engaged in any unfairlabor practice.F W WoolworthCo , 90 NLRB 289 580DECISIONSOF NATIONALLABOR RELATIONS BOARD10.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]ALLIED CONTAINER CORPORATIONandUNITEDPAPr:RWOIu ERSOFAMER-ICA, CIO., PETITIONER.Ca.$eNo. 1-RC-2497.March 12, 1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Lee J. Halloran, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its power in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent employees ofthe Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, forthe following reasons:The Employer and the Intervenor, Local 13521, District 50, UnitedMine Workers of America, assert that a collective bargaining contractwhich they signed on July 28, 1950, effective to July 31, 1952, is a barto this proceeding.The Petitioner contends that the contract is nota bar because of (a) a schism within the contracting union, and (b)the defunctness of that union.Following the Intervenor's winning of a State-conducted electionamong the Employer's production and maintenance employees, theEmployer and the Intervenor entered into the contract asserted to bea bar. In July 1951 the contracting parties signed a supplementgranting a wage increase subject to approval of the Wage StabilizationBoard.On October 13, 1951, the members present at a regular meetingof the Intervenor, attended by approximately one-half of the totalInembership, voted unanimously to disaffiliate from the Intervenorand affiliate with the Petitioner?All officers of the Intervenor joinedin the disaffiliation movement. International representatives of Dis-'A posted announcement of the meeting did not state that one of its purposes was tovote on a change of affiliation.However,word that such action would be taken at themeeting was spread by word of month.98 NLRB No. 90.